Citation Nr: 1828893	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-26 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of posttraumatic stress disorder (PTSD), prior to December 15, 2010.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and May 2013, of the RO in Decatur, Georgia.  Jurisdiction remains with the RO in Decatur, Georgia. 

In December 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  The claims have been returned to the Board for further appellate consideration). 

The issue of service connection for atrial fibrillation, to include as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear, and no worse than Level II hearing in the left ear.

2.  Prior to December 15, 2015, the Veteran's service connected PTSD disability did not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for TDIU have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2011 and June 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are private treatment records.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Increased Rating - Bilateral Hearing Loss

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  

As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence, the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran seeks an initial compensable rating for bilateral hearing loss.  By way of background, a May 2013 rating decision granted a noncompensable rating for bilateral hearing loss and assigned an effective date of August 7, 2012.  The effective date is the date of claim.

For the following reasons, the Board finds that the Veteran's bilateral hearing loss symptoms most closely approximate a non-compensable evaluation under Diagnostic Code 6100, but no higher, since the award of service connection.  See 38 C.F.R. § 3.385.

Pertinent evidence associated with the claims file includes VA examination reports dated in January 2013 and April 2017 and treatment records.

The January 2013 VA audiological examination revealed pure tone thresholds in the Veteran's right ear of 20, 35, 70, and 70 decibels, at 1000, 2000, 3000 and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 15, 35, 60, and 75 decibels, at 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 90 percent in the right and 96 percent in the left ear.  Using Table VI, the Veteran's January 2013 examination results revealed Level II hearing in the right ear and Level I hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  The examination report also reflects the Veteran reported working in a factory and utilizing hearing protection for most of his employment.  The examiner concluded that hearing loss impacted the Veteran's ability to work noting his reports of difficulty understanding words on television or with music as well as with conversing with others, which caused him to read lips in order to understand.  As a result, he has difficulty understanding his grandchildren and his wife must speak on the phone on his behalf.

The April 2017 VA audiological examination revealed pure tone thresholds in the Veteran's right ear of 40, 55, 80, and 85 decibels, at 1000, 2000, 3000 and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 30, 45, 70, and 85 decibels, at 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 96 percent in the right ear and 94 percent in the left ear.  Using Table VI, the Veteran's April 2017 examination results revealed Level II hearing in the right ear and Level II hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  The April 2017 examination report indicates the examiner concluded that hearing loss impacts the Veteran's ability to work describing the Veteran's reports that he can hear everything, although not clearly.  He further explained difficulty hearing but that it is not impossible to deal with.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral hearing loss condition.  During the VA examinations the examiners documented the Veteran's reports of difficulty picking up conversation because it is unclear explaining that the impairment was manageable.  Here, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence regarding evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  

In sum, the Veteran is not entitled to a compensable rating for his hearing loss.  The Board in no way discounts the difficulties that the Veteran experiences because of his bilateral hearing loss.  It must be emphasized, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiology studies of record.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.§ 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's bilateral hearing loss throughout the entirety of the rating period.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  


Extraschedular and TDIU Consideration

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In this regard, the Board notes that the availability of higher schedular ratings plays no role in an extraschedular analysis and that it is inappropriate for the Board to deny extraschedular referral on this basis.  The Board finds that the Veteran's symptoms of bilateral hearing loss, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected bilateral hearing loss disability.  Therefore, no further discussion of a TDIU is necessary.  

III.  TDIU for PTSD Prior to December 15, 2015

Concerning the issue of a TDIU, as discussed in detail below, the evidence of record does not show that the Veteran is entitled to a TDIU due to service connected disability.  In so finding, the Board notes that the Veteran did not submit a formal application for increased compensation based on unemployability (VA Form 21-8940) indicating his employment history and education.  However, as discussed below, the Board finds that the evidence of record, to include the Veteran's reported history during VA examination, provides sufficient information to adjudicate the issue of TDIU on the merits.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms and employment history.  

A claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran explained events where his service-connected PTSD disability has prevented him from working.  In a December 2017 argument, the Veteran's attorney argued that the evidence of record demonstrates that the Veteran has been unable to secure and follow a substantially gainful occupation since at least 2007, when he last worked.  In an argument dated November 2016, the Veteran's attorney requested that TDIU is granted back to the date of claim for service connection for PTSD.  Therefore, a TDIU claim is before the Board.  

As discussed in the Board's December 2016 remand, the record reflects that in an April 2014 rating decision, the Veteran was granted a 100 percent rating for his coronary artery disease, effective December 15, 2010.  He has other service connected disabilities, specifically PTSD rated 70 percent since June 1, 2010, diabetes mellitus rated 10 percent since July 14, 2014, tinnitus rated 10 percent since September 14, 2009, and hypertension and hearing loss both rated noncompensable.  He has been awarded special monthly compensation (SMC) under 38 U.S.C. § 1114(s), effective December 15, 2010, because of his 100 percent rating for coronary artery disease and his additional ratings of 60 percent or greater.  Hence, entitlement to TDIU prior to December 15, 2010 is not warranted as such an award does not fall into the category essentially exempted from 38 C.F.R. § 4.16 that TDIU may be awarded when the schedular rating is less than total.  See Bradley v. Peake, 22 Vet. App. 280 (2008; Buie v. Shinseki, 24 Vet. App. 242 (2011).  

However, service connection was not in effect for coronary artery disease until December 15, 2010 and service connection was in effect for PTSD, rated as 70 percent disabling, as of June 1, 2010.  Consequently, whether the Veteran was entitled to TDIU prior to December 15, 2010 must be considered.  The Veteran asserted at his September 2010 VA examination that his nonservice-connected knee disabilities prevented him from working, but the record also reflects that the Veteran had a history of exhibiting hostile, sometimes violent behavior toward coworkers because of his PTSD.  Therefore, the Board's December 2016 remand determined that an opinion should be obtained as to whether the Veteran's PTSD alone resulted in him being unable to obtain or maintain substantially gainful employment prior to December 15, 2010.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, during the period from June 1, 2010, PTSD was service-connected for and rated 70 percent disabling.  Therefore, he does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(b).  Thus, the remaining question, therefore, is whether any of the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation during this period.

After a review of the evidence of record, the Board finds, that the evidence supports the conclusion that the Veteran's service-connected PTSD disability has not prevented him from securing and following a substantially gainful employment.  In light of the Veteran's reports, treatment records and medical opinions provided, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU is not warranted.  

Turning to the evidence, service connection for PTSD was granted in the January 2011 rating decision, and an initial 30 percent rating was assigned, effective June 1, 2010.  The Veteran appealed the initial rating, and in an April 2014 rating decision, a 70 percent rating was assigned, effective June 1, 2010, for the entire appeal period.

A September 2010 Social Industry Survey indicates the Veteran reported he has been unemployed since 2005 related to knee difficulty, in which the examiner notes he explained of he could work he would however "mentally" he is unable to work due to physical limitations with his knee.  But he questioned whether he could return to work given his mood and inability to tolerate other people's behavior.  He further stated that he had difficulty working with others and would jump off equipment and grab coworkers and supervisors by the neck when angry.  He stated that jobs would last 1 to 1.5 years, ending because they were finished or he had conflict with supervisors.  The Veteran indicated that he had quit numerous jobs impulsively.  He reported the longest job he held was with Operators Engineers.  The resulting survey notes the Veteran's employment history at Chrysler Corp for 2 to 3 months installing dashboards.  He was laid off and explained an inability to work with sparks as this reminded home of gunfire in Vietnam.  He also worked as a laborer for 6 months to 1 year for laborer union until he was laid off.  Thereafter, working in construction for 6 months.  Next, he was employed building barges on a river for 2 years.  He thereafter relocated and attempted his own construction business for 1 year.  He next relocated to Illinois where he was employed as a sales man, stock person, and contractor.  Thereafter working for as a territory manager, and sold roofing and insulation.  After marital problems, he explained he quit his job and moved to Maui, where he lived a reclusive lifestyle for 17 years away from society.  He reported working occasionally to get by until he returned to the continental states and remained unemployed for 4 years.  Thereafter he worked construction for 8 years in Sacramento and various other construction companies in California.  He explained that he attempted to continue work with a bad knee but the condition worsened and he was laid off in October 2005.  He had knee surgery in December 2005 and has remained unemployed due to problems with his knee since that time.  He last worked in construction, until he was injured on the job at Operators Engineers and no longer able to climb equipment.  He reported receiving workman's compensation due to the knee injury.

The Veteran was afforded multiple VA examinations to determine the severity of his PTSD.  The resulting examination reports indicate the Veteran has not worked since 2007.  The October 2010 VA examiner opined that the Veteran's PTSD symptoms result in moderate vocational impairment and moderate impairment in social functioning.  With respect to employment, the examiner opined that PTSD symptoms moderately impaired his occupational functioning as evidenced by his inability to maintain employment over the course of years varying from inventory to heavy equipment operator.  The examiner concluded that as the Veteran receives treatment, there is evidence that his symptoms will be less impairing as treatment progresses, finding that this is normal for PTSD.  The examiner suggested continued treatment to include his benefit from continued therapy, which will likely support a reduction in symptoms and an increase in social functioning.  The examiner further determined that other factors impaired his occupational functioning to include his reported alcohol and drug abuse, which he admitted has caused negative consequences; and personality disorder, increasing health problems, and depression due to medical conditions.  

In an October 2010 addendum opinion, the October 2010 VA examiner opined that the Veteran is at a severe level for impaired functioning related to service connected PTSD and alcohol abuse as well as nonservice-connected disabilities such as personality disorder and depression.  In this regard the examiner opined that PTSD and alcohol abuse caused moderate occupational impairment.  In support of this opinion, the examiner acknowledged the while the Veteran did not maintain steady employment but instead moved from job to job, he remained employed until 2005, not because of problems with PTSD, but because of a work-related injury involving his knee, which required surgery, and he also reported the onset of depression began with health problems and the loss of his son.  In conclusion, the examiner determined that an increase in severity of impaired functioning beyond moderate severity is a result of life events of the loss of the Veteran's son and health problems related to his knee injury.

A January 2011 addendum opinion indicates the October 2010 VA examiner opined PTSD does not preclude employment.  In so finding the examiner explained that the Veteran's PTSD symptoms caused problems with functioning, which moderately affect his ability to work.  In support of this conclusion, the examiner acknowledged that the Veteran did not maintain steady or consistent employment.  Although he did work he moved from job to job.  The examiner explained that according to the Veteran's self-reports on examination, he stopped working due to a work-related injury.  He reported that he injured his knee which required surgery.  He did not advise that PTSD symptoms caused him to stop working.  Additionally, he reported the onset of depression with health problems and the death of his son.

At a March 2015 VA examination, the examiner found that the Veteran presented with occupational and social impairment with reduced reliability and productivity because of PTSD and that the Veteran's symptoms had not worsened or increased in frequency or duration since the last October 2010 VA examination.  Like the October 2010 VA examination report, the Veteran reported that he last worked in construction and due to medical problems related to a knee operation he last worked in 2007.  The examination report also notes the examiner's documentation of the Veteran's reports that:

He believes he is owed the 90% and stated that it was taken away from him and reduced to 70%.  He stated that he knows he will not get any more money for a higher rating, 'I'll get self satisfaction.'  At this point, the veteran still struggles with PTSD symptoms but there is a likelihood that he was over reporting his difficulties.  He is in a good marriage, rides motor cycles and it doesn't appear that his symptoms have worsened since his last exam (10/7/10).  In fact, he has stopped drinking and seems to be coping with stress better.  It does not appear that his symptoms have increased in frequency or duration since his last C & P exam.

The April 2017 VA examiner opined that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The resulting examination report restates the Veteran's employment history but on the contrary to previous reports indicates the Veteran reported that he got along fairly well with those in his work place.  

A subsequent 2017 medical opinion to determine whether the Veteran's PTSD impacts his ability to maintain gainful employment indicates that following examination and claims file review, the practitioner provided a detailed review of the Veteran's PTSD functional limitations and previous examination history.  It is clear from this opinion that the medical evidence tends to show that the Veteran's PTSD affected his ability to function during the time in question but did not render him unemployable.  

VA treatment records and examination reports note the Veteran sought treatment for his service-connected PTSD but the evidence of record to include the Veteran's reports shows that all symptoms and the level of disability due to his service-connected disabilities would not foreclose the possibility of the Veteran from securing and following a substantially gainful occupation during the period from June 1, 2010 to December 15, 2015.

After a review of the evidence of record, the Board finds the most probative evidence does not support the conclusion that the Veteran's service-connected PTSD did not prevent securing and following a substantially gainful employment from June 1, 2010 to December 15, 2015.  In reaching this determination, the Board notes that during this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).

In light of the treatment records and medical opinions provided, as well as the other facts shown in this case, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU is not warranted.  

Ultimately, the preponderance of evidence is against a finding that the impairment resulting from the Veteran's service-connected PTSD has ever prevented him from substantially gainful employment.  As such, the Veteran's claim of entitlement to TDIU must be denied.



ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a TDIU as a result of PTSD, prior to December 15, 2010, is denied.


REMAND

After a review of all the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  Specifically, entitlement to VA benefits based on aggravation of atrial fibrillation by service connected coronary artery disease has been raised by the record but the record does not contain sufficient medical evidence to decide that question.  

The Veteran was afforded VA examination in February 2011 to determine the etiology of atrial fibrillation.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for atrial fibrillation, secondary to service connected disability.  The contents of the entire claims file must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the atrial fibrillation should be reported in detail.    

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that atrial fibrillation has been chronically worsened (aggravated) by his service-connected coronary artery disease.  A complete rationale should accompany any opinion provided.

2.  Then, readjudicate the claim that is the subject of this Remand,.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


